Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed July 14, 2020.
Claims 1-18 are pending. 


Duplicate Claims Warning
Applicant is advised that should Independent claims 1 and 11 be found allowable, claims 3, 9, and 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Objections
Claims 5 and 7 are objected to because of the following informalities: Claims 5 and 7 recite “one of geographical region transaction processors” and “a geographical region transaction processors”, respectively. However, the word processors should be singular (i.e., processor) based on the ‘one’ and ‘a’ recited prior to the term. Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 7 and 17 recite the limitation "includes the percentage of geographical region related transactions"; however there is no prior mention of percentage. There is insufficient antecedent basis for this limitation in the claims.
Claims 1-3, 5-13, and 15-18 recite the feature “geographical region related transactions” repeatedly throughout. The instant applications specification does not explicitly mention any geographical region related transactions, nor is the specification overly detailed with respect to any transactions except what can be found within paragraph [0046] of the instant application. However, par [0046] of the instant application discusses a transaction percentage for an agent and what the ratio of the percentage consists of. The specification does not detail any of the further limiting features that are required within the above listed claims. It is unclear to the examiner what type of transactions would constitute as geographical region related and who/what is performing the transactions? Where is the information about the geographical region related transactions coming from in order for them to be generated and filtered? The metes and bounds of the instant application cannot be determined because the above feature is not appropriately detailed with the specification. The broadest reasonable interpretation according to the knowledge of one of ordinary skill in the art will be given to the above feature.
Claims 5, 7, 15, and 17 recite the feature “geographical region transaction processor(s)”. The specification of the instant application does not explicitly mention any geographical region transaction processor nor what it means to have a filter include such a processor. It is unclear to the examiner what is meant by a geographical region transaction processor? Is the geographical region transaction processor a hardware device such as a traditional processor? What type of information is being processed or collected based on the transaction? The metes and bounds of the instant application cannot be determined because the above feature is not detailed with the specification. The broadest reasonable interpretation according to the knowledge of one of ordinary skill in the art will be given to the above feature.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 9, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In particular, claim 9 (which depends from claim 3) states “forwarding data viewable on a user interface to a user system enabling a User to view the plurality of subsets of geographical region information and geographical region related transactions and the determined score for each of the plurality of subsets of geographical region information and geographical region related transactions”; which is identical subject matter as dependent claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,713,325. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other within claims 1-20 of U.S. Patent No. 10,713,325.

Please see graph below for mapping:

16/928,978						10,713,325
1. A computer-implemented method of analyzing geographical region data, the geographical region data consisting of electronic data related to geographical region information stored in a plurality of independent databases, comprising: 

receiving one or more filters related to geographical region information and geographical region related transactions from a User via a user system; 

collecting electronic geographical region data from plurality of independent databases based on the received one or more filters related to geographical region information and geographical region related transactions; 

creating a plurality of subsets of geographical region information and geographical region related transactions based on the collected electronic geographical region data based on one or more of the received one or more filters related to geographical region information and geographical region related transactions; 

analyzing each of the plurality of subsets of geographical region information and geographical region related transactions to determine a score, wherein the determined score for each of the plurality of subsets of geographical region information and geographical region related transactions is a weighted combination of at least three attributes; and 

forwarding a user interface to a user system enabling a User to view the plurality of subsets of geographical region information and geographical region related transactions and the determined score for each of the plurality of subsets of geographical region information and geographical region related transactions.

2. The computer-implemented method of claim 1, further comprising providing a user interface to a user system enabling a User to select one or more filters related to geographical region information and geographical region related transactions.
3. The computer-implemented method of claim 1, forwarding data viewable on a user interface to a user system enabling a User to view the plurality of subsets of geographical region information and geographical region related transactions and the determined score for each of the plurality of subsets of geographical region information and geographical region related transactions.
4. The computer-implemented method of claim 1, wherein the user interface is a web browser.
5. The computer-implemented method of claim 1, wherein one or more filters related to geographical region information and geographical region related transactions includes one of geographical region transaction processors.
6. The computer-implemented method of claim 1, wherein one or more filters related to geographical region information and geographical region related transactions includes at least one geographical region type.
7. The computer-implemented method of claim 1, wherein one or more filters related to geographical region information and geographical region related transactions includes the percentage of geographical region related transactions that includes a geographical region transaction processors.
8. The computer-implemented method of claim 1, wherein one or more filters related to geographical region information and geographical region related transactions includes the number of geographical regions sold in a predetermined time interval.
9. The computer-implemented method of claim 3, forwarding data viewable on a user interface to a user system enabling a User to view the plurality of subsets of geographical region information and geographical region related transactions and the determined score for each of the plurality of subsets of geographical region information and geographical region related transactions.
10. The computer-implemented method of claim 8, forwarding data viewable on a user interface to a user system enabling a User to view the plurality of subsets of geographical region information and geographical region related transactions and the determined score for each of the plurality of subsets of geographical region information and geographical region related transactions.

1. A computer-implemented method of analyzing real property data, the real property data consisting of electronic data related to real property stored in a plurality of independent databases, comprising: 

receiving one or more filters related to real property and real property sales transactions from a User via a user system; 

collecting electronic real property data from plurality of independent databases based on the received one or more filters related to real property and real property sales transactions; 

creating a plurality of subsets of real properties based on the collected electronic real property data based on one or more of the received one or more filters related to real property and real property sales transactions; 

analyzing each of the plurality of subsets of real properties to determine a score, wherein the determined score for each of the plurality of subsets of real properties is a weighted combination of at least three attributes, the attributes including three of the number of properties sold in a predetermined time interval divided by the total number of properties in one of plurality of subsets of real properties, the average property price of listed and sold in the one of plurality of subsets of real properties; the percentage of active properties represented by one of a single real estate agent, groups of real estate agents, a real estate brokerage, and groups of real estate brokerages in one of plurality of subsets of real properties, and the average number of days on market for active properties in one of plurality of subsets of real properties; and 

forwarding a user interface to a user system enabling a User to view the plurality of subsets of real properties and the determined score for each of the plurality of subsets of real properties.

2. The computer-implemented method of claim 1, further comprising providing a user interface to a user system enabling a User to select one or more filters related to real property and real property sales transactions.
3. The computer-implemented method of claim 1, forwarding data viewable on a user interface to a user system enabling a User to view the plurality of subsets of real properties and the determined score for each of the plurality of subsets of real properties.
4. The computer-implemented method of claim 1, wherein the user interface is a web browser.
5. The computer-implemented method of claim 1, wherein one or more filters related to real property and real property sales transactions includes one of real estate agent, groups of real estate agents, a real estate brokerage, and groups of real estate brokerages.
6. The computer-implemented method of claim 1, wherein one or more filters related to real property and real property sales transactions includes at least one property type.
7. The computer-implemented method of claim 1, wherein one or more filters related to real property and real property sales transactions includes the percentage of active properties represented by one of a single real estate agent, groups of real estate agents, a real estate brokerage, and groups of real estate brokerages.
8. The computer-implemented method of claim 1, wherein one or more filters related to real property and real property sales transactions includes the number of properties sold in a predetermined time interval divided by the total number of properties in each of the created plurality of subsets of real properties.
9. The computer-implemented method of claim 5, forwarding data viewable on a user interface to a user system enabling a user to view the plurality of subsets of real properties and the determined score for each of the plurality of subsets of real properties.
10. The computer-implemented method of claim 8, forwarding data viewable on a user interface to a user system enabling a User to view the plurality of subsets of real properties and the determined score for each of the plurality of subsets of real properties.




Independent Claim 1 is a method claim whose limitations are encompassed within the method of claim 1 of U.S. Patent No. 10,713,325. Dependent claim 2 is fully encompassed within dependent claim 2 of U.S. Patent No. 10,713,325. Dependent claim 3 is fully encompassed within dependent claim 3 of U.S. Patent No. 10,713,325. Next, dependent claim 4 is fully encompassed within dependent claim 4 of U.S. Patent No. 10,713,325. Dependent claim 5 is fully encompassed within dependent claim 5 of U.S. Patent No. 10,713,325. Next, dependent claim 6 is fully encompassed within dependent claim 6 of U.S. Patent No. 10,713,325. Dependent claim 7 is fully encompassed within dependent claim 7 of U.S. Patent No. 10,713,325. Next, dependent claim 8 is fully encompassed within dependent claim 8 of U.S. Patent No. 10,713,325. Dependent claims 9 and 10 are fully encompassed within dependent claims 9 and 10 of U.S. Patent No. 10,713,325. The remaining claims of the instant application (claims 11-18) mirror the above explanation with their corresponding claims (claims 1-8) within the Patented Case.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (U.S. Patent No. 8,788,431) in view of Romaya (U.S. Patent Application No. 2016/0155181).

Regarding Claim 1, Shao discloses a computer-implemented method of analyzing geographical region data, the geographical region data consisting of electronic data related to geographical region information stored in a plurality of independent databases, comprising: 
receiving one or more filters related to geographical region information and geographical region related transactions from a User via a user system (col.9, lines 28-57, Shao – user specifies parameters/criteria for desired property that includes a geographical location such as a zip code, school district, etc. and a selling price which is an important attribute to real estate transactions); 
collecting electronic geographical region data from plurality of independent databases based on the received one or more filters related to geographical region information and geographical region related transactions (cols.7-8, lines 46-67 and 1-47, Shao – various data sources are used to obtain the required data such as 1) data from PID database, 2) data collected from Census-based demographics data, 3) information from other data sources, 4) website generated data… invention supplements the PID and other databases with data sources deemed to have more up-to-date information);
creating a plurality of subsets of geographical region information and geographical region related transactions based on the collected electronic geographical region data based on one or more of the received one or more filters related to geographical region information and geographical region related transactions (col.3, lines 29-46 and col.6, lines 29-67, Shao – identifying boundary specification for clustering a plurality of properties, thereby forming a plurality of data blocks; each of the plurality of data blocks corresponds to a subset of the plurality of properties and has boundaries delineated in accordance with certain specifications. The method also includes identifying a common attribute among properties in each of the plurality of data blocks… col.7, lines 5-15, Shao - filtering is used to render data within the bounded clustered areas).
While Shao discloses analyzing the subsets of information (col.7, lines 5-15, Shao); however, Shao is not as detailed with respect to determining a score, wherein the determined score is a weighted combination of at least three attributes.
On the other hand, Romaya discloses determining a score, wherein the determined score is a weighted combination of at least three attributes (par [0072-0077], Romaya – score is determined and based on a temporal weight of three attributes; length, quality, and keywords). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Romaya’s teaching into the Shao system. A skilled artisan would have been motivated to combine in order to generate helpful relevancy scores to provide additional benefits within the real estate environment.
Therefore, the combination of Shao in view Romaya, disclose forwarding a user interface to a user system enabling a User to view the plurality of subsets of geographical region information and geographical region related transactions and the determined score for each of the plurality of subsets of geographical region information and geographical region related transactions (cols.6-7, lines 55-67 and 1-15, respectively; Shao – displaying in a visual format, rendered data that has been filtered…bounded and colored area is overlaid onto a geographic map and the specified search criteria is displayed…with respect to the filtering, if an area has 20 clusters (or data blocks) and 15 are red (representing selling price of $1 million dollars) and 5 are pink (representing selling price of $800,000 dollars), then the view is able to consult the display and determine which cluster of data blocks is needed for their filter criteria… Fig.10B; par [0072-0077], [0202], Romaya – Fig.10B illustrates viewable data selected by the user for a specific geographical region based on different sets of information; wherein the information can also include scores).

Regarding Claim 2, the combination of Shao in view of Romaya, disclose the computer-implemented method of claim 1, further comprising providing a user interface to a user system enabling a User to select one or more filters related to geographical region information and geographical region related transactions (Fig.10C; par [0039-0040], [0203], Romaya – user has ability to provide search criteria and filter within a user interface).

Regarding Claim 3, the combination of Shao in view of Romaya, disclose the computer-implemented method of claim 1, forwarding data viewable on a user interface to a user system enabling a User to view the plurality of subsets of geographical region information and geographical region related transactions and the determined score for each of the plurality of subsets of geographical region information and geographical region related transactions (cols.6-7, lines 55-67 and 1-15, respectively; Shao – displaying in a visual format, rendered data that has been filtered…bounded and colored area is overlaid onto a geographic map and the specified search criteria is displayed…with respect to the filtering, if an area has 20 clusters (or data blocks) and 15 are red (representing selling price of $1 million dollars) and 5 are pink (representing selling price of $800,000 dollars), then the view is able to consult the display and determine which cluster of data blocks is needed for their filter criteria… Fig.10B; par [0072-0077], [0202], Romaya – Fig.10B illustrates viewable data selected by the user for a specific geographical region based on different sets of information; wherein the information can also include scores). 

Regarding Claim 4, the combination of Shao in view of Romaya, disclose the computer-implemented method of claim 1, wherein the user interface is a web browser (Fig.8B; par [0070], Romaya – browser interface is used for a real estate website; Fig.8B illustrates a graphical user interface with a browser view).

Regarding Claim 5, the combination of Shao in view of Romaya, disclose the computer-implemented method of claim 1, wherein one or more filters related to geographical region information and geographical region related transactions includes one of geographical region transaction processors (par [0038-0040], Romaya – filter relevant real estate providers within a geographic area of interest based upon the real estate service provider’s area of expertise).

Regarding Claim 6, the combination of Shao in view of Romaya, disclose the computer-implemented method of claim 1, wherein one or more filters related to geographical region information and geographical region related transactions includes at least one geographical region type (col.7, lines 50-67 and col.12, lines 29-45, Shao – types of properties and city/county boundaries… filter types are determined based on attributes such as property type and zoning type; par [0158] & Table 6; par [0203], Romaya – filter service has ability to filter based on different attributes or features such as newest property, cheapest property, property type (general or specific)).

Regarding Claim 7, the combination of Shao in view of Romaya, disclose the computer-implemented method of claim 1, wherein one or more filters related to geographical region information and geographical region related transactions includes the percentage of geographical region related transactions that includes a geographical region transaction processors (par [0038-0040], [0138], Romaya – filter relevant real estate providers within a geographic area of interest based upon the real estate service provider’s area of expertise and ranking score).

Regarding Claim 9, the combination of Shao in view of Romaya, disclose the computer-implemented method of claim 3, forwarding data viewable on a user interface to a user system enabling a User to view the plurality of subsets of geographical region information and geographical region related transactions and the determined score for each of the plurality of subsets of geographical region information and geographical region related transactions (cols.6-7, lines 55-67 and 1-15, respectively; Shao – displaying in a visual format, rendered data that has been filtered…bounded and colored area is overlaid onto a geographic map and the specified search criteria is displayed…with respect to the filtering, if an area has 20 clusters (or data blocks) and 15 are red (representing selling price of $1 million dollars) and 5 are pink (representing selling price of $800,000 dollars), then the view is able to consult the display and determine which cluster of data blocks is needed for their filter criteria… Fig.10B; par [0072-0077], [0202], Romaya – Fig.10B illustrates viewable data selected by the user for a specific geographical region based on different sets of information; wherein the information can also include scores).

Regarding Claim 10, the combination of Shao in view of Romaya, disclose the computer-implemented method of claim 8, forwarding data viewable on a user interface to a user system enabling a User to view the plurality of subsets of geographical region information and geographical region related transactions and the determined score for each of the plurality of subsets of geographical region information and geographical region related transactions (cols.6-7, lines 55-67 and 1-15, respectively; Shao – displaying in a visual format, rendered data that has been filtered…bounded and colored area is overlaid onto a geographic map and the specified search criteria is displayed…with respect to the filtering, if an area has 20 clusters (or data blocks) and 15 are red (representing selling price of $1 million dollars) and 5 are pink (representing selling price of $800,000 dollars), then the view is able to consult the display and determine which cluster of data blocks is needed for their filter criteria… Fig.10B; par [0072-0077], [0202], Romaya – Fig.10B illustrates viewable data selected by the user for a specific geographical region based on different sets of information; wherein the information can also include scores).

Claims 11-17 contain similar subject matter as claims 1-7 as stated above; and are rejected under the same rationale.


Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view Romaya, further in view of Milman (U.S. Patent Application No. 2008/0097767).

Regarding Claim 8, the combination of Shao in view of Romaya, disclose all of the claimed subject matter as stated above with respect to one or more filters related to geographical region information and geographical region related transactions. However, Shao and Romaya are not as detailed with respect a filter that includes the number of geographical regions sold in a predetermined time interval.
On the other hand, Milman discloses a filter that includes the number of geographical regions sold in a predetermined time interval (par [0159], Milman – search criteria/filter to indicate sold properties within a specified period of time (i.e., within 6 months) and geographical area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Milman’s teachings of additional filtering criteria into the Shao and Romaya system. A skilled artisan would have been motivated to combine in order to provide a wider range of information within the filtering environment to allow for the system to be more user-friendly.

Claim 18 contains similar subject matter as claim 8 above; and is rejected under the same rationale.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
June 13, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161